Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 1 of 18

 

 

 

Printed: 06/25/19 01:41 PM Trustee's Compensation
Debtor: CHROMCRAFT REVINGTON INC. Case: 15-10482
Computation of Compensation

Total disbursements to other than the debtor are: 2,087 ,474.77

Pursuant to 11 U.S.C. 326, compensation is computed as follows:
25% of First $5,000 5,000.00 = 1,250.00
10% of Next $45,000 45,000.00 = 4,500.00
5% of Next $950,000 950,000.00 = 47,500.00
3% of Balance 1,087,474.77 = 32,624.24
Calculated Total Compensation: $85,874.24
Plus Adjustment: 0.00
Total Compensation: $85,874.24
Less Previously Paid: 0.00
Total Compensation Requested: $85,874.24

Trustee Expenses

Premium on Trustee's Bond 0.00
Travel 0.0 miles at 0.0 cents per mile \ 0.00
Copies 3477 copies at 10.0 cents per copy 347.70
Postage 97.12
Telephone Charges 0,00
Clerical / Secretarial 0.00 hours at 0.00 dollars per hour 0.00
Paralegal Assistance 0.60 hours at 0.00 dollars per hour 0.00
Supplies / Stationery 0.00
Distribution Expenses 0.00
Professional Expenses 0.00
Travel/fax Authorization 170.20
Federal Express - Various (4) 105.73
Subtotal Expenses: $720.75
Pius Adjustment: 0.00
Total Expenses: $720.75
Less Previously Paid: 0.00
Total Expenses Requested: $720.75

 

 

 

The undersigned Trustee certifies under penalty of perjury that the foregoing is true and correct to the best of
his/her knowledge and requests the United States Trustee to approve this report and accounts and requests the
Court to provide for notice and opportunity for a hearing under 11 U.S.C. 330(a), 502(b), and 503(b) and to
thereafter award final compensation or reimbursement of expenses and to make final allowance for the purposes
of distribution to claims, administrative expenses, and other payments stated In this report and account.

WHEREFORE, the Trustee requests that this application be approved by this Court and that the Trustee be
granted an allowance of $85,874.24 as compensation and $720.75 for reimbursement of expenses. The Trustee
further states that no payments have been made cr promised to him/her for services rendered or to be rendered
in any capacity in this case. No agreement or understanding exists between applicant and any other person for

sharing compensation received or to be received. OA Oe
WALG, :
Dated: 06/25/19 signed:_L/_f / “|

Alfred T. Cipla, Trustee
Berlin Busin Park

140 Bradford Drive

West Berlin, NJ 08097

 

 
APPERCHTION FOR TRUSTEES COMPENSATION AND EENSES

1. Applicant was appointed trustee of this bankruptcy estate on 07/31/15.

2. Applicant has performed all duties of the trustee as prescribed by Section 704 of the
Bankruptcy Code.

3. Applicant requests compensation in the amount of $85,874.24 less a voluntary
reduction of $2,199.72 for such services performed in accordance with Section 704 of the Bankruptcy
Code.

4. Applicant certifies that the amount requested is not in excess of the limitations

prescribed by Section 326 of the Bankruptcy Code.

5. Applicant requests reimbursement in the amount of $720.75 for actual and necessary

expenses incurred during the administration of this bankruptcy estate.

6. COMPUTATION OF COMPENSATION
Total disbursement to parties in interest, EXCLUDING DISBURSEMENT TO THE

DEBTOR, are $2,087,474.77. Pursuant to Section 326 of the Bankruptcy Code, compensation is

 

computed as follows:
Percentages Used for Cases Filed after 10/23/94:

25% on i* $ 5,000 = $ 4,250.00
10% on next $ 45,000 = $ 4,500.00
5% on next $ 950,000 = $ 47,500.00
3% on balance over $ 1,000,000 = $ 32,624.24

Total Compensation $ 85,874.24
Less Voluntary Reduction -2,199.72

__ 83,674.52

7, TRUSTEE EXPENSES ITEMIZATION

Description of Expense Amount of Expense
Bond Premium $ 0.00
Travel $ 0.00
Copies - 3,477 Copies @ $ .10 $ 347.70
Postage $ 97.12
Telephone $ 0.00
Clerical $ 0.00
Paralegal $ 0.00
Supplies $ 0.00
Distribution Expenses $ 0.00
Travel $121.45 / Tax Authorization $48.75 $ 170.20
Federal Express — (4) @ Various $ 105.73

WHEREFORE, Applicant requests approval of the payment of compensation in the amount
of $83,674.52 and reimbursement of expenses in the amount of $720. 75.

Dated: ysl ‘L OO Ve oes

oF

Alfred r Giuliano, Trustee

 

 

U

 
  

Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 3 of 18

Giuliano Miller & Company, LLC
Berlin Business Park
140 Bradford Drive
West Berlin, NJ 08091
Phone: 856-767-3000 Fax: 856-767-3500

 

 

 

 

-Chromcraft Revington, Inc. ;
C/o Alfred T, Giuliano, Chapter 7 Trustee invoice #: 25109
140 Bradford Drive Date: 6/25/2019
West Berlin, NJ 08109 Due Date: 7/25/2019
Client ID: 73127
Please return top portion with remittance. Amount Enclosed $

 

For professtonal service rendered as follows:

Transaction Date

6/24/15

7/31/15
7/34/45
7/31/15
8/3/15
8/3/15

8/3/15
8/3/15
8/3/15
9/4/15
8/4/15
8/4/15
8/6/15
8/6/15
8/10/15
8/14/15
8/14/15
8/14/15
8/18/15
8/18/15
8/18/15
8/18/15
8/19/15
8/19/15
8/19/15

Comment

Prepare correspondence & Form 3575-www (Certified) USPS re: 1 Quality Lane,
Senatobia, MS

t/cw/ Robt Walker re:tax appeal deadline
t/cw/ UST re: appt, tax appeal deadline
emails re: appt

emails w/ TC re: petition/schedules
Review of SOFA and schedules:

meet w/ RLE re: general case background

t/cw/ BS re: call w/ debtors atty; re: tax appeal

emails w/ debtors atty re: call on case background

conf cali w/ debtors counsel, BS re: case background
prep for call w/ Lowenstein; rev of APA for Indiana land

follow up call w/ BS
emails re: contacts, R/E

emails to/from atty re: appt; assets remaining
t/cw/ BS rel. cakk w. Kebise'

emails re: meeting w/ secured creditor

emails to/from atty re: tax appeal special counsel
t/cw/ BS re: constructive trust motion

emails w/ potential buyer re: offer status
t/cw/ JS (CRO) re: case background

t/cw/ Jeffre: offer made

emails w/PK re: call w/ RW on tax appeal

conf call w/ R Walker re: tax appeal

travel from NYC

emails w/ J. Socko] re: engagement points, rate

 

Giuliano Miller & Company, LLC

Page 1

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 4 of 18

Giuliano Miller & Company, LLC

 

 

 

Invoice #: 25109
Client ID; 73127
8/19/15 meet w/ Merchants, attys, re; case background
8/19/15 emails re: call w/ R Walker
8/20/15 Email to KCC LLC (JM) requesting copies of claims
8/20/15 Correspondence to First Business Bank re: turnover of funds
8/20/15 Prepare correspondence to Duke Energy (Certified)
8/20/15 emails re: claims from KCC
8/20/15 Correspondence to First Tennessee Bank re: turnover of funds
8/20/15 Correspondence to Sycamore Bank re: turnover of funds
8/20/15 Correspondence to Branch Banking & Trust re: turnover of funds
8/24/15 several emails B/S, Google Drives access
8/24/15 t/cw/ Rocky re: mail, servers, records, access to Google Drives
8/24/15 emails w/ RC re: records, server access
8/25/15 rev of PSZ & } application, provide most recent conflicts list
8/25/15 eniails from PK re: appt
8/25/15 t/cew/ Bank of Tenn re: cash turnover; email to Bank
8/25/15 emails re: records to move
8/25/15 Email to USPS (BS) regarding change of address
8/26/15 email to Lowenstein re: escrow turnover
8/26/15 t/cw/ JV re: offer to purchase Indiana prop
8/26/15 t/cw/ BS re: carve out w/secured creditor, assets that need to be liquidated
8/26/15 t/cw/ RC re: servers, lease, electric transfer
8/27/15 t/c/w Prudential re: life insurance policies
8/27/15 emails w/ SS re: life insurance info needed
8/27/15 t/c/w Hilco re: sale status, easement needed
8/27/15 conference call w/BS and Hilco re: easement issues
8/28/15 emails w/Hilco, BS re: Delphi sale stations
8/28/15 t/c/w RN of Shellie re: easment status
8/28/15 Prepare (1) Cash Receipt
8/31/15 Prepare (2} Cash Receipts
8/31/15 rev of application for GMCO, PSZJ appt
9/1/15 meet w/ Merchants Bank, counsel re: carve out, sale process; meet w/ BS
9/1/15 travel from NYC
9/2/15 t/cew/ Jeff Van Weelden re: easement, purchase offer
9/2/15 emails w/ Merchants re: pymt of AT&T, & claims monitoring invoices
9/3/15 email to JVW re: offer, reply
9/3/15 rev offer from JVW for Delphi, email to BS
9/3/15 rev reply from JVW; email to BS
9/3/15 t/cw/ BS re: offer in Delphi, carve out
9/4/15 emails to BS re: carve out status
Page 2

Giuliano Miller & Company, LLC
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 5 of 18
Giuliano Miller & Company, LLC

 

 

invoice #: 25109
Client ID: 73127
9/8/15 t/cw/ BS re: Tate County, escrow turnover
9/8/15 emails to/from BS re: call w/ Merchants
9/9/15 rev letter from Sam re: proposal to convey Miss, property
9/9/15 t/cw/ J Sutter interest in Sport Haley Inc stock
9/10/15 rev of Lowenstein admin claim
9/10/15 Prepare (1) Cash Receipt
9/11/15 emails re: cash collateral status, reply to offer on Delphi
9/15/15 Email te DR re: pension check
9/15/15 Email te Rockeal Cornelius re: mail forwarding
9/16/15 t/cw/ J¥W re: status of sale approval
9/16/15 t/ew/ BS re: cash collateral status
9/17/15 emails w/ BS re: 341 hearing, Merchant's offer
9/17/15 Email to Roceal Cornelius re: mail forwarding
9/17/15 Prepare correspondence & Form 3575-www (Certified) USPS re: 1330 Win Hentschel
Blvd, Suite 250, West Lafayette, IN
9/17/15 341 hearing
9/17/15 meet w/ CEO after 341 re: add'l questions
9/17/15 rev of cash collateral proposal
9/18/15 call w/ BS re: offer status, water tower
9/18/15 emails w/ Hilco re: offer to reduce price for easement
9/18/15 t/cw/ Merchants re:Indiana offer, Sport Haley Inc, Water Tower
9/18/15 t/cw/ Joel (Hilce) re: sale sttus of Indiana
9/18/15 t/cw/ Hilco re: offer status
9/18/15 Prepare (1) Cash Receipt
9/22/15 emails w/ BS re: cash collateral, counter to Indiana property
9/22/15 Aug bank reconciliation
9/22/15 emails w/ BS re: cash collateral reply from Merchants
9/22/15 t/cw/ Nevills re: sale price, telephoness auction
9/28/15 t/cw/ BS re: 341 hearing guarantee
9/29/15 emails w/ PK re: amended APA, review, approve
9/29/15 t/cw/ JV re: higher offer rec'd bid procedures
9/29/15 emails w/ Hilco re: 2nd amended APA
10/1/15 t/cw/ Hilco re: offer status, tax appeal
10/1/15 emails w/ JS re: tax appeal notice, proposed future
10/2/15 meet w/ DR re: A/R of ESOP write down
10/2/15 t/cw/ Hilco re: tax appeal reduction
10/2/15 t/cw/ BS re: tax appeal cost
10/2/15 t/cw/ PK re: tax appeal reduction
10/5/15 t/cw/ Neville re: status of Delphi, Senatobia
10/5/15 rev emails from Neville re: Delphi, Sport Haley
10/6/15 t/cw/ Entergy re: utility
Page 3

Giuliano Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 6 of 18

Giuliano Miller & Company, LLC

 

 

invoice #: 25109
Client ID: 73127
10/7/15 Ernai] to BG re: Flexible Polyurethane Foam anti-trust matter
10/7/15 emails re: 2nd amended agreement on Delphi property
10/8/15 t/cew/ BS re: sale motion
10/14/15 emails w/ PK re: bid procedures, parties to notice
10/14/15 Prepare (1) Cash Disbursement
10/14/15 meet w/ Hill Archive re; boxes picked up, records
10/14/15 t/cw/ BS re: status of bid procedures
10/14/15 emails w/ RC re: rent payment
10/14/15 emails w/ NG re: status of sale on Delphi
10/15/15 Print claims 72-114
10/15/15 emails w/ PT
10/19/15 Prepare (2) Cash Receipts
10/19/15 t/cw/ BS re: sale process on Delphi
10/19/15 Sept bank reconciliation
10/19/15 Prepare (1) Cash Disbursement
10/21/15 t/cw/ JS @ Hilco re: JVE interest
10/21/15 emails to JS re: Hilco fee for tax appeal
10/21/15 Prepare (1) Cash Receipt
10/21/15 t/ew/ JYE re: auction process
10/22/15 t/cw/ PK re: response to UST, letter to debtor's counsel re: items requested @ 341
hearing
10/22/15 meet w/ RLE re: sale of Life Ins policies
10/22/15 email from UST re: sale motion on Delphi
10/22/15 call w/ NABT for advertisers who purchase Life Ins policies
10/22/15 rev of application to employ Hilco
10/23/15 meet w/ RLE re: loan against Life Ins policies, cash policies in
10/23/15 emails w/ PK re: Tate County
10/24/15 emails w/ PK re: possible interested party on Senatobia R/E
10/26/15 t/cw/ PK re; sharing agreement w/Merchants
10/26/15 emails w/ BH (UST), PK re: sale motion to Delphi
10/27/15 Print cliams 115-129
16/29/15 emails w/ PK re: Tate County objection
10/30/15 t/ew/ PK re: info needed from SK
11/2/15 t/ew/ BS re: status of carve out agreement
11/6/15 t/cw/ PK re: auction precess
14/6/15 emails w/ PK, JS re: auction, noticing
11/6/15 sign ins. policies
11/9/15 Create and forward wire instructions (BS) (PK)
11/10/15 several emails w/ PK, ]VW, re: bid package, sale process, proof of funds, check for bid
11/10/15 emails re: Post petition B/S's
11/11/15 emails re: class action claim form
Page 4

Giuliano Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 7 of 18

Giuliano Miller & Company, LLC
invoice #:

Client ID:

25109
73127

 

11/11/15
41/11/15
11/12/15
11/12/15
11/12/15
11/12/15
41/13/15
11/13/15
11/13/15
11/16/15
11/16/15
11/16/15
11/16/15
11/17/15
11/17/15
11/17/15
41/17/15

11/17/15
11/17/15
11/18/15
11/18/15
11/19/15
11/19/15
11/19/15
41/19/15
11/19/15
11/20/15
11/20/15
41/20/15
11/23/15
11/23/15
11/23/15
11/23/15
11/23/15
11/25/15
11/29/15
11/30/15
11/30/15
11/30/15
41/30/15

several emails w/BS, RLE re: cashing in Life Ins policies
several emails re: post-petition bank statements.

emails re: auction

several emails re: JVW bid package, check rev bid package
rev of cash collateral stip

reply to atty re: cash collateral changes

Research bank information, follow up on Aug letter to turn over funds,
Prepare (1) Cash Receipt

several emails re: qualifying bidders, sale/auction process
auction of Delphi property

emails re: sale hearings

follow up call w/ BS re: closing issues

t/cw/ BS re: auction prelims

Ernail (RE) re: bank accounts

rev of declaration for Delphi

meet w/ PK re: cash collateral stip status

Print documents, trustee appointment,consolidation of cases, look up schedule B and
bank names etc.

rev of sale motion for Delphi

Prepare (1) Cash Receipt

rev of delcaration for sale of Delphi

emails re: sale motion, order, icosing cash collateral
t/cw/ PK re: need for CC to be finalized

emails re: cash collateral 0/5 issues

t/cw/ PK re: declaration

t/c/w BS re: CC status

Oct bank reconciliation

several emails re: CC Stip, Delphi sale

Prepare (2) Cash Receipts

Email (RE) re: First Business Bank telephone number
Emails re: Hilco, 3rd addendum

review 3rd addendum to Schulle, agreement, reply
Prepare (3) Cash Receipts

Email (LB) re: minutes

Prepare (1) Cash Disbursement

meet w/ DR re: rollover

review B/S and B/R for 10/15

rev of CL update; make notes

t/ew/ creditor re: lawsuit on preduct liability
Prepare (1) Cash Receipt

rev Sport Haley offers

 

 

Giuliano Miller & Campany, LLC

Page 5
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 8 of 18

Giuliano Miller & Company, LLC

 

 

invoice #: 25109
Client ID: 73127
11/30/15 t/cw/ PK re: Sport Haley sale/ CC
11/30/15 rev b/s and b/r
12/1/15 Prepare (4) Cash Receipts
12/1/15 rev email re: Alta Survey needed
12/1/15 t/cw/ JS re: Buyer survey vs Alta survey & legal description needed by Title Co
12/1/15 t/cw/ PK re: Alta Survey needed
12/2/15 Email to linsogna@protechpowder.com providing 341 meeting information and blank
proof of claim
12/2/15 t/cw/ BS re: issues w/ Delphi Legal Descriptions
12/2/15 several emails re: Legal description on Delphi property
12/3/15 emails re: Hilco
12/4/15 emails to/from JS re: Schill's status
12/4/15 rev of revised cash collateral motion
12/7/15 emails to JS re: sale status
12/7/15 Prepare (1) Cash Receipt
12/10/15 t/cw/ MFC re: SHI stock sale, CC status
12/11/15 emails to/from PK re: CC issues, SHI stock
12/14/15 emails w/NG re: cash collateral
12/14/15 emails w/IRS re: cash collateral
12/14/15 emails to/from J5 re: sale status
12/15/15 emails re: closing issues
12/15/15 meet w/ RLE re: bank statements requested by MFC
12/15/15 emails w/ BS re: closing on Delphi
12/15/15 emails w/PK re: CC changes
12/15/15 t/cw/ BS re: closing issues
12/16/15 Prepare (1) Cash Disbursement
12/16/15 several emails re: title work needed
12/21/15 emails w/ PK re: Tate County objection to cc
12/21/15 t/cw/ BS re: closing issues AZTA, Delphi
12/21/15 t/cw/ PK re: survey
12/21/15 Nov bank reconciliation
12/21/15 emails re: claosing issues, AZTA
12/23/15 t/cw/ JS re: status of closing on Delphi
12/23/15 t/cw/ Merchants re: offer on Sport Haley, Inc
12/23/15 several] emails re: add’l title work to authorize, survey issues
12/24/15 emails w/S. Adler re: Pedi’Cure offer, mgt, lien on inventory
12/24/15 several emails re: survey, title report issues re: Delphi property
12/24/15 t/cw/ Pedi‘Cure re: interest in SH, mgt responsibility
12/28/15 emails re: legal fees for SP
12/28/15 emails to/from PK re: SH APA needed, mgt provision
12/28/15 t/cw/ § Adler re: agreements, fee
Page 6

Giultane Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 9 of 18

Giuliano Miller & Company, LLC

 

 

invoice #: 25109
Client ID: 73127
12/28/15 follow up call w/ S, Adler re: bylaws, cash flow
12/28/15 email to PK re: term sheet
12/28/15 t/cw/ BS re: bylaws
12/28/15 follow up call w/ BS re: agreements, fee
12/28/15 rev voice mail from Merchants
12/29/15 rev b/s and b/r
12/29/15 rev of updated title work, rev emails re: title to small triangle piece
12/29/15 rev b/s and b/r
12/29/15 t/cw/ BS re: Bylaws, Aof I, §/H consent
12/30/15 rev of mgt agreement
12/30/15 t/cw/ SA re: status of mgt agreement
12/30/15 T/c w/Cathy Johnson w/Phoenix re: case
12/30/15 Review of records
1/4/16 emails to/from BS, JC re: status of mgt agreement
1/5/16 emails re: David on termination of interest in SP
1/5/16 Prepare (1) Cash Disbursement
1/5/16 Email to CJ re: missing faxed pages
1/6/16 t/cw/ Mississippi re: environmental inspection
1/6/16 rev of Alta Survey rec'd
1/6/16 emails re: triangular parcel included in legal boundary, reply
1/6/16 t/cw/ Chicago Title re: open issues w/survey
1/7/16 t/cw/ BS re: abandonment of Miss.
1/7/16 t/cw/ PK re: call w/ buyers counsel re: Azta survey
1/7/16 t/ew/ SA: re: closing down SP
1/8/16 Correspondence to First Tennessee Bank re: turnover of funds
1/11/16 email to Schille atty re: closing
1/11/16 several t/cs's w/ JS, Chicago Title
1/13/16 emails w/ Schilli lawlyer re: title status
1/15/16 follow up emails w/JS re: call w/Merchants
1/15/16 t/ew/ JW re: parcel 2, title issues
1/15/16 conf call re: open issue w/ Delphi
1/15/16 several emails re: title, closing
1/18/16 rev of corres from Schilli
1/19/16 Prepare {1} Cash Disbursement
1/19/16 t/cw/ broker re: reinsuring bldg
1/20/16 t/cw/ PK re: Tate County motion, reply
1/20/16 t/ew/ SA re: latest on Delphi
1/21/16 Email to Christen Hall providing copy of 341 meeting information
1/21/16 Dec bank reconciliation
1/21/16 conf call w/ ]5, Dow D re: proceeding w/B/U bid
Page 7

Glullano Miller & Company, LLC

 

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 10 of 18

Giuliano Miller & Company, LLC

 

 

invoice #: 25109
Client ID: 73127
1/21/16 rev of proforma title pelicy; t/cw/ Julie @ Title Co
1/22/16 emails w/PK re: Tate County order on application of $572K; reply
1/22/16 rev of proforma owners policy of Title exceptions
1/22/16 emails w/ DD re: projected closing statement
1/22/16 emails re: title exceptions
1/22/16 emails w/JH re: new proforma title commitment
1/22/16 rey of revised proforma title w/Chicago
1/25/16 several emails re: access to Delphi, change locks
1/25/16 t/cw/ JS re: status
1/25/16 emails w/J5 re: Schilli status, reply
1/27/16 several emails re: agreement on Delphi sale w/back up bidder
1/27/16 t/cw/ BS re: Delphi reduction for office
1/27/16 multiple emails w/Neville re: Delphi sale, status on J Wang rent
1/28/16 review of Dec. 2015 b/s and bank recs.
1/29/16 emails re: closing issues w/ Delphi
1/29/16 follow up on Delphi closing issues
1/29/16 t/ew/ D D re: escrow
2/1/16 emails re: revised agreement, noticing high bidder
2/1/16 t/cw/ w/ BS re: notifying Schilli
2/1/16 rev of revised order for new buyer (b/u bidder)
2/1/16 emails re: updates to order
2/1/16 t/cew/ PK re sale process
2/2/16 emails to/from SA @ Merchants re: annual tax return copies needed
2/2/16 rev of revised agreement, order for Delphi sale
2/2/16 emails to/from BS re: agreement, order
2/2/16 emails re: CRT escrow; add asset to Form 1
2/3/16 Email to CJ re: fax & forward Phoenix policy document
2/3/16 emails re: tax returns needed
2/3/16 rev of sale agreement; email to PK
2/4/16 emails w/ RLE & SK re: rent @ Senatobia
2/4/16 t/cw/ BS re: call w/ Schilli atty
2/4/16 Follow up email w/Christina Matejic at JPMorgan and forward attachments
2/5/16 Email to CJ to provide Corporate TIN
2/5/16 t/cw/ PK re: status of Delphi order
2/5/16 Email to RE re: CRI Corporation
2/9/16 cay;s w/ Dow, PK re: closing on Friday
2/9/16 emails re: environmental reports
2/10/16 rev emails re: return of Schilli funds, reply
2/10/16 Print claims 155-205 case 15-10482
2/10/16 t/ew/ title company re: jetter
Page 8

Giuliano Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 11 of 18

Giuliano Miller & Company, LLC

 

 

Invoice #: 25109
Client ID: 73127
2/10/16 Prepare (1} Cash Disbursement
2/11/16 emails re: closing status
2/11/16 emails to PK re: Mississippi real estate abandonment.
2/11/16 emails re: wire instructions
2/11/16 Follow up email to RE re: CRI Corporation
2/12/16 settlement of Delphi
2/15/16 emails re: Quitclaim deed, original documents needed
2/15/16 complete seller disclosure forms, 1099
2/15/16 final review of closing docs
2/15/16 emails re: Delphi closing, open issues
2/15/16 Notarize Chromcraft document
2/15/16 email to title company re: closing docs
2/15/16 rev of closing docs, emails to PK, D D (7???) exceptions needed to be cleared
2/16/16 t/ew/ JS re: Schilli deposit status
2/16/16 Jan bank reconciliation
2/16/16 sign off on new set of closing docs
2/16/16 emails to JS re: Schilli deposit
2/16/16 Email] FedEx tracking number re: John Lamar, Esquire
2/17/16 several emails w/ title company/buyer re: closing issues
2/17/16 t/ew/ PK re: judgment creditor
2/17/16 t/cw/ JH (title co) re: escrow for judgment
2/17/16 Prepare (1) Cash Disbursement
2/18/16 emails w/ Avendra re: claimfox
2/19/16 emails to/from BS re: indemnity escrow, return of deposit
2/19/16 t/ew/ Butch re: RE tax bill procedures
2/19/16 rev of R/E tax bill allocation,
2/20/16 rev of indemnity agreement
2/20/16 emails re: Schilli deposit return, stip to return deposit
2/22/16 several emails re: closing issues, indeminity agreement, appeal statute
2/23/16 Prepare (1) Cash Receipt
2/23/16 emails with Chicago Title re: closing issues
2/23/16 emails to/from NG re: status of closing
2/23/16 review of closing statement; reply
2/24/16 emails w/NG re: closing
2/24/16 t/c/w BS re: motor at Delphi; release w/Schilli; emails to M. Joseph
2/24/16 emails re: Hiico payment, tax service invoice
2/25/16 emails re: return of Schilli pump
2/25/16 emails w/PK re: Sinclair judgment
2/25/16 emails w/NG re: sale closing, distribution amount
2/25/16 Follow up email (BS) re: name search
Page 9

Giuliano Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 12 of 18

Giuliano Miller & Company, LLC

 

 

invoice #: 25109
Client ID: 73127
2/29/16 Follow up email (BS) re: name search
3/1/16 Email to AG re: claims import
3/4/16 t/cw/ special counsel for A/R collection, emails to B/S re: A/R collection counsel
3/11/16 rev of emails from Merchants
3/15/16 email re: status of quiet table matte
3/17/16 emails re: insurance
3/17/16 Print new claims from court claims register.
3/18/16 Prepare (1) Cash Receipt
3/18/16 rev of stip w/ Sinclair; sgn, send
3/18/16 Prepare (1) Cash Disbursement
3/21/16 Feb bank reconciliation
3/21/16 emails w/ PK re: Arts & Crafts offer status
3/30/16 emails w/BS5, PK re: quiet title legal fees
3/30/16 emails re: Hilco r/e tax appeal; o/s fees
3/31/16 review b/s, bank recs for Feb. 2016
4/1/16 emails w/ NG re: pymt to Merchants
4/4/16 emails re: Hilco check for real estate tax appeal
4/4/16 rev emails
4/4/16 Prepare (1) Cash Disbursement
4/5/16 Email to JS re: expenses for sale of 1100 N. Washington Street, Delphi, IN.
4/5/16 several emails re: Fox appeal inv, R/E commission breakdown
4/8/16 emails w/ DOW re: engagement, quiet title
4/12/16 rev of application te appt special counsel, emails to/from PK
4/12/16 meet W/ RLE re: total O/S taxes due
4/12/16 emails w/PK re: auction of property
4/13/16 rev email re: employee not apid by Sport Haley, Inc, t/cw/ atty
4/15/16 Prepare (1) Cash Receipt
4/15/16 Prepare (1} Cash Disbursement
4/18/16 March bank reconciliation
4/21/16 emails w/ PK re: abandonment of Senotobia prop
4/25/16 t/ew/ BS re: abandenment of Senatobia
4/26/16 emails w/ PK re: distribution to Merchant's
4/26/16 Prepare demand letter to be sent to First Tennessee bank re: turnover of debtor funds
4/26/16 meet w/ BTG re: distribution to Merchant's
4/27/16 emails w/ BS re: appt of counsel for quiet title action
4/27/16 t/cw/ DC re: Sena Hill reply, call to UST
4/28/16 emails w/ BS re: fees for PSZJ, GMCO
4/28/16 reply to 7K re: quiet title, atty appt
4/28/16 t/cw/ PK re: accting for Merchants
4/28/16 enails re: quiet title, appt of atty
Page 10

Giuliano Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 13 of 18

Giuliano Miller & Company, LLC

 

 

invoice #: 25109
Client iD: 73127
4/29/16 rev b/s and b/r
5/2/16 emails w/ PK re: UST resolution to Dow D1 appt
5/2/16 t/cw/ PK re: abandonment metion
5/2/16 email to Merchants re: insurance on Senatobia, abandonment motion
5/2/16 rev of abandonment motion, edit
5/3/16 emails w/ NG (Merchants) re: Arts & Crafts rent arrears
5/5/16 Meeting & correspondence w/ DMD re: turnover of funds from First Tennessee Bank
5/5/16 Emai to claimant re: case information
5/6/16 emails w/ PK re: rent status, Arts & Crafts
5/6/16 t/cw/ PK re: call w/ Merchants & rent
5/6/16 meet w/ RLE re: last year filed, NOL's available to offset life ins. refunds]
5/6/16 t/cw/ Merchants re: rent arrears,, royalties
5/9/16 Prepare (1) Cash Disbursement
5/11/16 rev of quiet title complaint
5/12/16 rev of abandonment order markup by Tate County
5/12/16 t/ew/ PK re: Tate County markup
5/16/16 Email to RE re: bank statement
5/16/16 Prepare (1) Cash Receipt
5/18/16 Prepare (1) Cash Disbursement
5/18/16 emails w/ PK re: abandonment motion
5/23/16 Email] to BG re: bank statement (First Tennessee)
5/23/16 Meeting & correspondence w/ DMD re: turnover of funds from First Tennessee Bank
5/29/16 April bank reconciliation
6/1/16 emails w/atly re: abandonment to Merchants of collateral
6/6/16 rev atty email auth abandonment of RE
6/6/16 rev order auth abandonment of RE
6/10/16 Review correspondence from DMD re: turnover of funds from First Tennessee Bank
6/13/16 t/cw/ PK re: abandonment motion
6/13/16 rev of motion filed prepared re: abandonmentto Merchants
6/13/16 rev of Research electric utility
6/15/16 rev of Liberty Mutual POC, meet w/ BTG re: escrow portion of claim
6/15/16 Review of Correspondence with First Tennessee Bank and turnover of funds and
supporting documents.
6/16/16 Prepare (1) Cash Disbursement
6/22/16 t/cew/ BS re: claim vs: water utility
6/23/16 sev'] emails re: grass situation @ Senatobia
6/27/16 meet w/ RLE re: Electric Company invoices needed
6/27/16 emails re: water tower electric usage
6/27/16 rev of emails re: Electric Company invoices needed
7/5/16 June bank reconciliation
7/5/16 rev of quiet title invoices, email to PK
Page 11

Giuliano Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 14 of 18

Giuliano Milter & Company, LLC

 

 

Invoice #: 25109
Client ID: 73127
7/7/16 Review court claims registers and print out claims recorded on docket. Update excel
claims worksheet.
7/8/16 rev of bank statement & bank reconciliation
7/17/16 June bank reconciliation
7/18/16 Prepare (1) Cash Disbursement
7/20/16 rev June bank statement & reconciliation
7/26/16 emails to DD re: quiet title status
7/28/16 t/ew/ BS re: Merchant's objection
7/28/16 Email te BS re: Merchant Factor turnover re: Delta
8/1/16 emails w/DD & PK re: quiet title order
8/2/16 Email to Angela Ferrante at GCG, Inc. re: payments
8/10/16 work on est'd list to Merchants
8/10/16 several t/cw/ w/ PK re: Merchants objection
8/10/16 emails w/ PK re: Merchants check
8/12/16 several emails re: offers w/ Merchants re: fees
8/12/16 t/ew/ PK re: reply to Merchants offer
8/15/16 rev of revised motion, emails w/ PK
8/16/16 Prepare (1} Cash Disbursement
8/16/16 t/cw/ BS re: P5Z & J objection
8/17/16 tc/w/ atty re: hearing
8/17/16 emails re: pymt to Merchants
8/18/16 prepare calculation for check to merchants
8/18/16 Prepare (1) Cash Disbursement
8/25/16 Email to BG re: receipt of funds for First Tennessee
8/25/16 Correspondence w/ DMD re: status of funds to be turned over from First Tennessee
9/1/16 Follow up email to JV re: replacement checks
9/1/16 Aug bank reconciliation
9/6/16 Correspondence w/ L Van Slyke of Brunini Law re: filing of proof of claim
9/6/16 Prepare (3) Cash Receipts
9/12/16 t/cw/ PK re: motion for reconsideration filed by State of Mississippi
9/14/16 emails re: Miss. motion w/ PK
9/15/16 Prepare (1) Cash Disbursement
9/19/16 emails re: MDEQ motion to reconsider
9/21/16 Aug bank reconciliation
9/23/16 t/cw/ PK re: Mississippi clean up
9/27/16 several emails re: Decinger email for final fee app
10/18/16 Prepare (1) Cash Disbursement
10/19/16 meet w/ BS re: revisions to Miss proposal
10/19/16 meet w/ PK re: Miss proposal
10/19/16 rev of response to Miss proposal
10/20/16 rev of Delinger order, rev of settlement
Page 12

Giullano Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 15 of 18

Gluliano Miller & Company, LLC

 

 

invoice #: 25109
Client ID: 73127
10/21/16 t/w/ atty re: hearing results
10/31/16 Sept bank reconciliation
10/31/16 rev of Sept bank statement & reconciliation
11/2/16 Email (RE) & (DR} re: employee information request
11/8/16 Prepare (1) Cash Receipt
11/9/16 Prepare (1) Cash Disbursement
11/21/16 Oct bank recenciliation
11/29/16 rev of October bank statement & reconciliation
12/5/16 email re: Cobra
12/12/16 rev of UST comments to PSZ&] fee pp
12/15/16 Prepare (1) Cash Disbursement
12/16/16 Provide updated Form I] (BG)
12/19/16 Prepare (1) Cash Disbursement
12/20/16 Provide updated Form II (RE)
12/21/16 Nov hank reconciliation
1/12/17 rev of Iron Mtn destruction motion
1/12/17 t/cw/ PK re: Iron Min destruction motion
1/16/17 Prepare (2) Cash Disbursements
1/18/17 rev of Urethane Class Action claim form
1/18/17 rev of Urethane Class Action website, listen to voice message on claims process
1/30/17 Dec bank reconciliation
2/1/17 rev of Dec bank reconciliation
2/2/17 emails w/ creditor Chair Design
2/2/17 Provide requested information regarding case to Angel Calcano
2/14/17 meet w/ RLE re: resolving fron Mtn bal.
2/17/17 Prepare (1) Cash Disbursement
2/28/17 amails w/ BS re: lack of interest in preference\
2/28/17 rev emails re: preference issues, lack of physical records, small potential recoveries
3/1/17 meet w/ MG, DM re: pref challenges
3/2/17 Email (RE) re: bank statements
3/3/17 Follow up email to RE re: bank statements
3/4/17 rev of memos re: pref investigation & lack of any meaningful potential recoveries
3/15/17 Feb bank reconciliation
3/16/17 Prepare (1) Cash Disbursement
3/30/17 Email response (BG) re: receipt of replacement checks
4/4/17 Provide updated Form I & IT (DM)
4/5/17 emails re: tax returns issues
4/5/17 Prepare (1} Cash Receipt
4/12/17 Provide completed W-9 (MI)
4/12/17 meet w/ MG re: urethane anti trust litigation
Page 13

Giullano Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 16 of 18

Giuliano Miller & Company, LLC

 

 

Invoice #: 25109
Client ID: 73127

4/12/17 call w/ Polyurethane fund re: timing of pymt est'd amt net available

4/12/17 meet w/ MI re: follow up on Urethane Anti Trust litigation

4/12/17 meet w/ MG re: Iron Mtn status, invoices

4/17/17 email w/ Iron Mtn re: follow up response

4/19/17 Mar bank reconciliation

4/20/17 Prepare (1) Cash Disbursement

4/30/17 March bank reconciliation

5/8/17 Prepare (1) Cash Receipt

5/15/17 April bank reconciliation

5/16/17 Prepare {1} Cash Disbursement

5/23/17 t/c/w DL re: possible offer on remnant assets

5/26/17 Prepare {1} Cash Disbursement

5/31/17 Follow up email (RE) re: Urethane Antitrust Litigation

5/31/17 Follow up email (BS) re: Merchant Factor information

5/31/17 T/c w/Walter at GCG

6/8/17 T/cow/Mary at GCG

6/16/17 Prepare (1) Cash Disbursement

6/24/17 May bank reconciliation

6/28/17 Prepare (1) Cash Receipt

7/17/17 Prepare (1) Cash Disbursement

7/18/17 work on TFR report

7/19/17 June bank reconciliation

7{19/17 meet w/ DD re: Sumter escrow a/c

8/20/17 July bank reconciliation

8/21/17 T/c w/Creditor (787-598-1257) re: status of claim

9/18/17 Email to DL re: Hill invoice

9/18/17 Prepare (2) Cash Disbursements

9/22/17 Aug bank reconciliation

9/27/17 Email to (BS) re: Merchant Factor requested information

9/28/17 Prepare correspondence to Treasurer of Carroll County

10/10/17 Prepare correspondence to Merchant's Bank

10/13/17 Prepare (1) Cash Disbursement

10/17/17 Sept bank reconciliation

10/24/17 Prepare (1) Cash Receipt

10/30/17 Oct bank reconciliation

11/3/17 t/c/w DK re: distruction motion

11/10/17 meet w/DD re: number of boxes to destroy

11/10/17 emails w/PK re: records distribution

11/16/17 Prepare (1) Cash Disbursement

11/30/17 review emails re: DRM motion fees, destruction offer to settle

Page 14

Giullano Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 17 of 18

Gluliano Miller & Company, LLC

 

 

invoice #: 25109
Client ID: 73127
12/1/17 Prepare (1) Cash Receipt
12/1/17 Emails with PK, Oakpoint re: sale of remnant assets
12/1/17 Forward documents via FedEx to JA re: remant asset agreement
12/5/17 Emails re: Iron Mountain report, records destruction
12/6/17 Emails re: order to destroy records, meet with DD re: payment to Iron Mountain
12/7/17 Prepare (1) Cash Disbursement
12/8/17 Prepare (1) Cash Disbursement
12/11/17 Provide updated Form II (BG)
12/22/17 Nov bank reconciliation
1/16/18 Email to BMS re: deposit (RDC)
1/16/18 Prepare (1) Cash Receipt
1/16/18 Prepare (1) Cash Disbursement
1/19/18 Prepare, Enter, Print & Mail (3) 1099s for 2017
1/23/18 Dec bank reconciliation
1/24/18 Prepare (1) Cash Disbursement
1/36/18 Review of bank statements, bank reconciliations
2/15/18 Prepare (1) Cash Disbursement
2/28/18 Jan bank reconcili9ation
3/4/18 Review B/S and B/R.
3/15/18 Prepare (1) Cash Disbursement
3/29/18 February bank reconciliation
3/31/18 Review of 2/28/18 bank statement and bank reconciliation
4/16/18 Prepare (1} Cash Disbursement
4/23/18 Mar bank reconciliation
5/8/18 Provide updated Form II (BG)
5/16/18 Prepare (1} Cash Disbursement
5/17/18 EMs to counsel re: records and abandonment motion
5/31/18 review of April B/S and B/R
5/31/18 Apr bank reconciliation
6/15/18 Prepare (1) Cash Disbursement
6/19/18 EMs with PK re: records destruction order; t/c with PK
7/2/18 review May B/S and B/R
7/14/18 June reconciliation
7/16/18 Prepare (1) Cash Disbursement
7/17/18 Review of June Bank Statements and Bank Reconciliations
8/9/18 July bank reconciliation
9/19/18 August Bank reconciliation
10/17/18 September bank reconciliation
11/9/18 October bank reconciliation
11/16/18 Meet RLE re: redemption of life insurance policies
Page 15

Giuliano Miller & Company, LLC

 
Case 15-10482-KG Doc 450-2 Filed 09/19/19 Page 18 of 18

Giuliano Miller & Company, LLC

 

 

involce #: 25109
Client ID: 73127
11/18/18 Meet with RLE re: tax prep status
11/19/18 Provide updated Form | & II (RE)
11/20/18 Meet with RLE re tax prep
12/6/18 Provide case states to Heather Donald (State of Michigan)
12/17/18 Review tax returns for 2015, 2016, 2017 and 2018.
12/17/18 November bank reconciliation
1/14/19 December bank reconciliation
1/26/19 review of December 2018 B/S and B/R
1/30/19 Prepare & Mail 2018 1099 & 1096
2/11/19 Work on TFR
2/12/19 Review several claims to verify invoices attached are billed to Chromcraft. Print first
page of each invoice appearing on claim 54, Identify invoices belonging to Peters
Revington on statement submitted with claim.
2/12/19 t/c with PK re: insurance policy, escrow a/c
2/12/19 January Bank reconciliation
2/15/19 Review registers for the correct name
2/18/19 Email (MW) re: outstanding fees
2/18/19 Review claim register and agents register for proper placement of claims between
cases.
2/18/19 Email (JH) re: outstanding fees
2/22/19 Review PK email re: Merchant's & prepetition loan documents, reply
2/25/19 Preparation of TFR
2/25/19 Copy bank statements. 2015 - 2019
2/27/19 Preparation of TFR
2/28/19 Email (RE) re: insurance policy information
2/28/19 Email (DR) re: pension
3/22/19 February bank reonciliaiton
4/15/19 March bank reconciliation
4/23/19 Emails re: quiet title matter
4/23/19 Review analysis on King Plastics, reply
4/25/19 t/c with PK re: secured lender allocation
§/14/19 April bank reconciliation
6/12/19 Verify missing schedule F items from scheduled claims report
6/18/19 continue Create worksheet for Schedule F missing items
6/20/19 Work on TFR final fee apps
Page 16

Gfullano Miller & Company, LLC

 
